Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Scotiabank Lowers Prices for TradeFreedom Customers TORONTO, Oct. 21 /CNW/ - Scotiabank announced today it is lowering online direct investing prices for the Bank's TradeFreedom clients. "Scotiabank remains committed to its goal to be Canada's leading provider of online brokerage services," said Cathy Welling, Managing Director, Head of Online Brokerage. "Our sophisticated trading platform at TradeFreedom, coupled with the strong financial support of Scotiabank, reinforces our commitment to provide a comprehensive range of direct investing choices and excellent customer service." Scotiabank's offering includes ScotiaMcLeod Direct Investing (SMDI), TradeFreedom Securities and E(x)TRADE Canada, which was acquired by the Bank in July. Effective November 1, 2008, all TradeFreedom clients who complete 150 trades or more per quarter will enjoy a base price of $6.99 per trade - down from $9.95 - plus electronic communication network (ECN) and exchange fees which remain unchanged. All TradeFreedom clients with less than 150 trades per quarter will continue at a base price of $9.95 per trade, plus ECN and exchange fees. "Direct brokerage is playing an increasingly significant role in wealth management as Canadians are doing more self-directed trading," added Ms.
